OFFICE      OF THE   ATTORNEY    GENERAL   OF TEXAS

                                        AUSTIN




          HonorableGeorgeB. Sheppud
          Comptrollerof'PublltAooounts
          Auatln,   Texan

          Dear SIPS                     oplxlloa
                                               Ilo.o-361




          the oplnlm of
          you v0ul.dbe au
          ol%&ilal,vbt?a
          of the uulteds                                     ey, ha8 boea lost,
          x~tbout the axe                                  aa arquind by
          Artiolo4365.
                                                      of our opiolal lb.o-
                                                      queotlrn mwt be




                                                       Yours very truly



     .I
J’